DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the limitation "the analyzed information” at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 24 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheng et al. (2016/0241039). 
Regarding independent claim 24, Cheng teaches (Fig. 3) a method of providing a single electrical power output from two or more different electrical inputs (56, 64), comprising: 
receiving a first electrical power signal directly from a first electrical power source (58) and a second different electrical power signal from a second electrical power source (66), 
wherein the first electrical signal or the second electrical power signal are selected from a three phase AC power source, a single phase AC power source or a DC power source ([0046]);
processing the first and the second power signals to provide a single electrical output (52); and providing the single electrical output to a standard female power outlet. (Fig. 3; [0060] teaches the outlet being a male or female power outlet)

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-21, 23, and 26-47 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0241039) and Ristau (2017/0331325).  
Regarding independent claim 1, Cheng teaches a self-contained electrical box (50) configured to convert two or more dissimilar electrical (the wind and the wind) inputs into a single electrical output (Figs. 3 and the output are coupled to the load 78 and 70), comprising: 
a maximum power point tracking (MPPT) controller (316), and an inverter (308) under control of a microprocessor; 
a first electrical connector (56), a second electrical connector (60) or a third electrical connector (64) in communication with the MPPT controller or the inverter; and
an electrical output from the inverter or the MPPT controller (52 or 54) based on an electrical input to the first electrical connector, the second electrical connector or the third electrical connector, wherein the self-contained electrical box is configured to receive power from AC (66) and DC (58, 62) power sources. ([0037], [0046], [0102])
Cheng also teaches the AC sources being used with rectifiers but fails to explicitly teach AC power sources being directly connected to the self-contained electrical box.  Ristau teaches a similar self-contained electrical box (Fig. 2) to that of Cheng.  Ristau teaches AC (20) and DC (40, 60) power sources being directly connected to a self-contained electrical box (100), which includes a converter (150) comprising a rectifier (154), converter (152), and inverter (156), and an MPPT controller (“MMPT” in Fig. 2 also see par 0024, last sentence).  Ristau also teaches the electrical box comprising AC (120) and DC (140) outputs. ([0015], [0020], [0026])  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a rectifier into Cheng’s self-contained electrical box to allow for AC sources to be directly connected to the electrical box, since this involves a mere rearrangement of parts and since Ristau teaches a similar system that shows an example of directly connected AC sources to the electrical box which includes a rectifier inside, and allows for any AC source to be connected to Cheng’s invention without the need for any extra elements/converters.
Regarding claims 2, 31, Cheng teaches the input to the first, second, or third electrical connector is from 12V to 450V. ([0032])
Regarding claims 3, 4, 32, 33, Cheng teaches the electrical input to the first, second or third electrical connector being a single phase or 3-phase AC signal or a DC signal. ([0046])
Regarding claims 5, Cheng teaches the MPPT controller being a programmable MPPT controller. ([0050] – configurable software)
Regarding claims 6, 26, 27, 34, Cheng teaches the programmable MPPT controller including computer readable instructions to receive, optimize and manage electrical inputs from the first, second, and third electrical connectors provided from a wind turbine and a solar panel. ([0102]
Regarding claims 7, Cheng teaches an electrical connector (60) for communication with an energy storage device (62). (Fig. 3; [0048])
Regarding claims 8, 36, Cheng teaches the inverter (50) adapted to deliver energy to AC electrical load (70 or 74) in communication with the electrical output (52 or 54) of the self-contained electrical box. (Fig. 3; communication being electrical)
Regarding claims 9, 10, 28, 37, 38, Cheng teaches receiving inputs from one or more sensors connected to the first, second, or third electrical connectors to gather data related to meteorological conditions at and information regarding the performance, operation, or characteristic of the electrical generator providing information. ([0052], [0102]; the performance of the electrical generator is related to meteorological conditions such as sunshine and wind velocity)
 Regarding claims 11, 12, 39, 40, 46, Cheng teaches computer readable instructions performed by the microprocessor to analyze electrical signals and gather information regarding grid energy use and about the use and consumption from appliances and devices in the same network, and thereafter, providing controlling functions for the operation of each electrical appliance or device based on operations related to the specific electrical wave signature. ([0052], [0102])
Regarding claims 13, 41, Cheng teaches computer readable instructions to uniquely identify and to trace electronically each parameter gathered by operation of the self-contained electrical box. ([0052], [0102])
Regarding claims 14, 42, Cheng teaches a communications module (322) for connection to a platform to send information using communication technologies like WIFI or GSM. ([0097])
Regarding claims 15, Cheng teaches remote connection to another self-contained electrical box using a communication technologies like WIFI or GSM. (Figs. 4 and 8; [0057], [0097])
Regarding claims 16, 17, 43, 44, Cheng teaches computer readable instructions related to using algorithms for the microprocessor to process and analyze the gathered information. ([0052], [0102])
Regarding claims 18, Cheng teaches connection to an electrical load wherein the electrical outlet is configured for coupling to a conventional electrical female socket. ([0060]; Fig. 4)
Regarding claims 19, 45, Cheng teaches controlling the use of energy and electrical wave signals from the analyzed information. ([0102])  
Regarding claims 20, 21, 47, Cheng teaches operation in a stand-alone, off grid, or as part of a micro-grid electrical system. (Abstract)
Regarding independent claim 23, Cheng teaches (Figs. 3 and 8) a device (50) for transferring energy from a power generator (58, 62, 66), comprising: 
a controller (316; [0102]) configured to receive and stabilize power received directly by the device from one or more power generators, wherein the one or more power generators can comprise AC (66) or DC (58, 62) power sources, and output direct voltage ([0046]); 
a microinverter (308, inside 50) configured to receive and modify a direct voltage signal (from 58 or 62) and output an alternating current (at 52 or 54), 
and a communications module (322) configured to gather data from the controller and microinverter and provide the data to the outside world. ([0046], [0097], claim 7h)
Cheng fails to explicitly teach the communications module uploading the provided data to a cloud platform.  However, the Examiner takes Official Notice that providing data to the outside world via uploading the data to a cloud platform is known in the relevant art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Cheng’s communications module upload the data to a cloud platform, since it would allow for easy access to the data by anyone at anytime.
Cheng also fails to explicitly teach the microinverter configured to be plugged directly into a standard power outlet.  Ristau teaches a similar device (Fig. 2) to that of Cheng, as described above.  Ristau also teaches an AC source connected to the device comprising a utility grid (i.e. via a standard power outlet) ([0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Cheng’s device, including the microinverter, configured to be plugged directly into a standard power outlet, since Ristau teaches an example in the relevant art of that being done, and it would allow for more options of different sources to be able to be connected to the device and assist in supplying power to various loads.   
Regarding claims 29, 35, Cheng teaches the single electrical output is provided to a storage device. (62, Fig. 3; [0032])
Regarding claim 30, Cheng teaches a third electrical power signal (via 62; Fig. 3; [0048]).

4.	Claims 22 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0241039) and Ristau (2017/0331325) as applied to claims 1, 23, and 26 above, and further in view of James et al. (2016/0176305).  Cheng and Ristau teach the self-contained electrical box and method as described above.  James teaches a similar electrical box and method (Fig. 2) to that of Cheng.  
Regarding claim 22, Cheng and Ristau fail to explicitly teach the electrical box adapted and configured for operation as a grid-tie system.  James teaches (Fig. 2) the electrical box (200) adapted and configured for operation as a grid-tie system (grid, 222).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate Cheng’s electrical box as part of a grid-tie system, since James teaches a similar electrical box performing the same functions in a grid-tie system.
Regarding claims 48-51, Cheng and Ristau fail to explicitly teach the use of a display.  James teaches a display configured to display information related to providing a single electrical power output, settings, operational parameters, user preferences related to the self-contained electrical box.  James also teaches the display configured as a user interface screen to provide touch screen capabilities to manipulate the operations of the steps for providing a single electrical power output of the electrical box. ([0065])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement James’ display into Cheng’s invention to allow the user to more easily monitor and control the elements in the electrical box.
Response to Arguments
5.	Applicant’s arguments, filed May 17, 2022, with respect to the rejection(s) of claim(s) 1, 23, and 24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ristau (2017/0331325).  The Examiner would also like to point out that claims 23 and 24 don’t explicitly claim that AC sources are directly connected to the electrical box, since they simply state that the power sources are AC or DC.  However, if these claims were amended to positively recite this limitation they would be rejected using Ristau in a similar fashion to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
6-23-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836